                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

DEVABHAKTUNI MANOGNA,                            )
        Plaintiff,                               )
vs.                                              )          No. 3:19-CV-2644-M-BH
                                                 )
A. JOE FISH, et al.,                             )
            Defendants.                          )

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge and conducting a de novo review of those parts of the Findings and Conclusions

to which objections have been made, I am of the opinion that the Findings and Conclusions of the

Magistrate Judge are correct and they are accepted as the Findings and Conclusions of the Court.

       For the reasons stated in the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, the plaintiff’s Application to Proceed in Forma Pauperis, filed November

6, 2019 (doc. 3), is denied. By separate judgment, this action will be summarily dismissed based on

the prior sanction order in Manogna Devabhaktuni v. Honorable David C. Godbey, No. 3:19-CV-

2216-G (BT) (N.D. Tex. Oct. 28, 2019).

       SIGNED this 2nd day of December, 2019.



                                             _________________________________
                                             BARBARA M. G. LYNN
                                             CHIEF JUDGE
